DETAILED ACTION
Examiner's Amendment
 
 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Replace claim 7 as shown below.

7. (New) The electroacoustic transducer according to claim 3, wherein the electromechanical transducer is disposed in between the inner housing portion and the outer housing portion at a position that a center of the electromechanical transducer is positioned along the direction of vibration toward the external auditory canal.
Examiner’s Statement of Reason for Allowance
 
Claims 1-7 are allowed.
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Hosoi et al. (JP 2014-116755) did not have the amended claimed feature “an electromechanical transducer configured to transduce an electric signal into mechanical vibration; and a housing including an inner housing portion and an outer housing portion forming an ellipsoidal shape or an oval shape, the electromechanical transducer is disposed between the inner housing portion and the outer housing portion, wherein the inner housing portion and the outer housing portion are capable of being attached to a cavum conchae without blocking an external auditory canal, in which the electromechanical transducer is housed, wherein the housing is configured to vibrate due to the mechanical vibration caused by the electromechanical transducer to generate sound, and wherein the inner housing portion is located on the external auditory canal side and the outer housing portion is located on an external environment side when the housing is attached to the cavum conchae," as required by claim 1, when combined with all the limitations of claim 1.  The Examiner has considered the Applicant’s arguments to be persuasive and claim 1 overcomes the prior art of record.
Upon further search, the prior art of records teaches various ear transducers, for example: Prelogar et al. (US 2016/0373851), Leong et al. (US 7,841,446) and Den (US 2009/0226024). However, the prior art of record fails to show “an electromechanical including an inner housing portion and an outer housing portion forming an ellipsoidal shape or an oval shape, the electromechanical transducer is disposed between the inner housing portion and the outer housing portion, wherein the inner housing portion and the outer housing portion are capable of being attached to a cavum conchae without blocking an external auditory canal, in which the electromechanical transducer is housed, wherein the housing is configured to vibrate due to the mechanical vibration caused by the electromechanical transducer to generate sound, and wherein the inner housing portion is located on the external auditory canal side and the outer housing portion is located on an external environment side when the housing is attached to the cavum conchae," as required by claim 1, when combined with all the limitations of claim 1.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN H NGUYEN/           Primary Examiner, Art Unit 2651